United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2563
                         ___________________________

                              United States of America,

                         lllllllllllllllllllllPlaintiff - Appellee,

                                            v.

                                     Andre Jolivet,

                       lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                     Appeal from United States District Court
                    for the District of North Dakota - Bismarck
                                    ____________

                              Submitted: March 1, 2019
                                Filed: March 6, 2019
                                    [Unpublished]
                                   ____________

Before LOKEN, COLLOTON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      Andre Jolivet directly appeals the sentence the district court1 imposed after he
pleaded guilty to a drug offense, pursuant to a plea agreement containing an appeal


      1
        The Honorable Daniel L. Hovland, Chief Judge, United States District Court
for the District of North Dakota.
waiver. His counsel has moved to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing Jolivet should receive credit for time he
spent in custody on related state charges. Jolivet requests appointment of new
counsel.

       We will enforce the appeal waiver in this case because Jolivet entered into the
plea agreement and the appeal waiver knowingly and voluntarily, his challenge to the
sentence falls within the scope of the appeal waiver, and no miscarriage of justice
would result from enforcing the waiver. See United States v. Andis, 333 F.3d 886,
889-92 (8th Cir. 2003) (en banc). Further, we have independently reviewed the record
under Penson v. Ohio, 488 U.S. 75 (1988), and have found no non-frivolous issues for
appeal outside the scope of the appeal waiver.

      Accordingly, we grant counsel’s motion to withdraw, deny as moot Jolivet’s
request for appointment of new counsel, and dismiss this appeal.
                      ______________________________




                                         -2-